Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
   This action is in response to applicant’s amendment filed on 2/13/2021.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Prior art neither teach nor suggust “  a three-dimensional (3D) memory device, comprising: a substrate; a first memory deck comprising a first plurality of interleaved conductor layers and dielectric layers above the substrate;
a first channel structure extending vertically through the first memory deck, the first channel structure comprising an upper plug comprising polysilicon at an upper end of the first channel structure and a first memory film and a first semiconductor channel along a sidewall of the first channel structure;
a first inter-deck plug comprising single-crystal silicon and that is (i) above and in contact with the first channel structure and (ii) above and in contact with the upper plug of the first channel structure;
a second memory deck comprising a second plurality of interleaved conductor layers and dielectric layers above the first inter-deck plug; and a second channel structure extending vertically through the second memory deck and that is above and in contact with the first inter-deck plug” as recited in amended claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith, can be reached at telephone number 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/SAVITRI MULPURI/               Primary Examiner, Art Unit 2816